
	

113 HR 4821 IH: For the relief of Meriam Yahya Ibrahim, Martin Wani, and Maya Wani.
U.S. House of Representatives
2014-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		V
		113th CONGRESS
		2d Session
		H. R. 4821
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2014
			Mr. Cotton introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		For the relief of Meriam Yahya Ibrahim, Martin Wani, and Maya Wani.
	
	
		1.Permanent resident status for Meriam Yahya Ibrahim, Martin Wani, and Maya Wani
			(a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act,
			 Meriam Yahya Ibrahim, Martin Wani, and Maya Wani shall each be eligible
			 for issuance of an immigrant visa or for adjustment of status to that of
			 an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of such
			 Act or for adjustment of status to lawful permanent resident.
			(b)Adjustment of statusIf Meriam Yahya Ibrahim, Martin Wani, or Maya Wani enters the United States before the filing
			 deadline specified in subsection (c), he or she shall be considered to
			 have entered and remained lawfully and shall, if otherwise eligible, be
			 eligible for adjustment of status under section 245 of the Immigration and
			 Nationality Act as of the date of the enactment of this Act.
			(c)Deadline for application and payment of feesSubsections (a) and (b) shall apply only if the application for issuance of an immigrant visa or
			 the application for adjustment of status is filed with appropriate fees
			 within 2 years after the date of the enactment of this Act.
			(d)Reduction of immigrant visa numberUpon the granting of an immigrant visa or permanent residence to Meriam Yahya Ibrahim, Martin Wani,
			 and Maya Wani, the Secretary of State shall instruct the proper officer to
			 reduce by 3, during the current or next following fiscal year, the total
			 number of immigrant visas that are made available to natives of the
			 country of the aliens’ birth under section 203(a) of the Immigration and
			 Nationality Act or, if applicable, the total number of immigrant visas
			 that are made available to natives of the country of the aliens’ birth
			 under section 202(e) of such Act.
			(e)Denial of preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters of Meriam Yahya Ibrahim, Martin Wani, and Maya Wani
			 shall not, by virtue of such relationship, be accorded any right,
			 privilege, or status under the Immigration and Nationality Act.
			
